     Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 1 of 10 PAGEID #: 123




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

    UNITED STATES OF AMERICA,

                 Plaintiff,
                                                 Case No. 1:20-cr-159-1
          v.                                     JUDGE DOUGLAS R. COLE

    YANCEY WHITE,

                 Defendant.
                                OPINION AND ORDER

         Defendant Yancey White is before the Court on his motion requesting release

on bond pending trial in this matter (Doc. 25). For the reasons more fully discussed

below, the Court DENIES the motion and ORDERS that White remain in pre-trial

detention.

                              FACTUAL BACKGROUND 1

         This case began when local officers executed a search warrant on a Hamilton

County residence on August 24, 2020. (Doc. 2, #40, 2 ¶ 5). The officers obtained the

warrant after investigating Yancey White, who lived there along with his wife, Kelsey

Klopp, and who was suspected of narcotics trafficking. (Id.).



1  These “facts” come from the Complaint and the Pretrial Services Report in this matter.
(Docs. 2, 14). As such, they are not “facts,” but rather allegations. Nonetheless, under 18
U.S.C. § 3142(g), the Court considers the “nature and circumstances of the offense charged.”
Thus, the Court recounts the allegations here. In doing so, however, the Court notes that its
reference to these allegations should not be interpreted as an indication that the Court has
found the allegations to be true. And, at all times, the Court remains mindful that the
analysis of detention issues shall not “be construed as modifying or limiting the presumption
of innocence.” 18 U.S.C. § 3142(j).
2   Refers to PageID#.
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 2 of 10 PAGEID #: 124




      While executing the search warrant, officers detained White, who was leaving

the residence in a vehicle. Officers also detained Klopp and found she was carrying a

Glock Model 43, 9mm caliber pistol in her purse. (Id.). During their search of the

residence, officers recovered a measurable amount of suspected narcotics along with

other indicia of drug trafficking. (Id., #41, ¶ 6). In addition, officers recovered the

following firearms: (1) Glock, Model 26, 9mm caliber, pistol; (2) Glock Model 26Gen4,

9mm caliber, pistol; (3) FN Hershel, Model Five-Seven, 5.7x28 caliber, pistol; and

(4) DPMS, Model A-15, multi-caliber rifle. (Id.).

      Searching the residence also led officers to identify a storage facility that White

and Klopp utilized in a separate location. After obtaining a search warrant for that

facility, officers conducted a search and recovered the following firearms: (1) Heckler

& Koch, Model 45c, .45 caliber, pistol; (2) Heckler & Koch, Model USP Tactical, .45

caliber, pistol; (3) Sig Sauer, Model P226, .40 caliber, pistol; (4) Taurus, Model

PT111G2A, 9mm caliber, pistol; (5) Glock, Model 36, .45 caliber, pistol; (6) Glock,

Model 42, .380 caliber, pistol; (7) Smith & Wesson, Model M&P9, 9mm caliber, pistol;

and (8) Century Arms Inc., Model M70AB2 Sporter, 7.62x39mm caliber, rifle. (Id.).

      Before these searches, and his subsequent arrest in this matter, White had

already been convicted of multiple serious crimes, including felonious assault and

trafficking cocaine. His criminal record extends as far back as 2004. (See Pretrial

Services Report, Doc. 14, #59–62).

      After White’s arrest, the Magistrate Judge held a detention hearing on

November 24, 2020. Based on that hearing, the Magistrate Judge ordered White



                                           2
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 3 of 10 PAGEID #: 125




detained pending trial. The Magistrate Judge found by a preponderance of the

evidence that White’s release would pose a risk of nonappearance at future court

proceedings. And, by clear and convincing evidence, the Magistrate Judge found that

White’s release would pose a risk of harm to the public. The Magistrate Judge

stressed that the evidence of dangerousness was significant, noting: (1) the four

firearms discovered at White’s residence; (2) the fentanyl and paraphernalia

indicative of drug trafficking that officers also found at the residence; and (3) the

eight firearms recovered after a search of the storage locker that White rented with

Klopp. Other factors counseling in favor of detention included White’s criminal

record, the fact that he lacked stable employment, and his past failure to appear for

court hearings. (Order of Detention, Doc. 12, #54).

      On December 17, 2020, White was indicted on several drug and firearms

charges: (1) distribution and attempt to distribute a controlled substance in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 18 U.S.C. § 2; (2) operation of a drug

involved premises in violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2; (3) possession

of five firearms in furtherance of offense in violation of 18 U.S.C. § 924(c)(1);

(4) possession (of those same five firearms) by a prohibited person in violation of 18

U.S.C. § 922(g)(1); and (5) possession by a prohibited person (for the eight storage

locker firearms) also in violation of 18 U.S.C. § 922(g)(1). (See Indictment, Doc. 18).

      On January 25, 2021, White filed the instant Motion for Bond (Doc. 25). In that

Motion, White said he was requesting a hearing in which he planned to present

evidence of “a set of circumstances sufficient to release” him subject to conditions (Id.



                                           3
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 4 of 10 PAGEID #: 126




at #93). Hinting at what he intended to argue, he went on to say that the Covid-19

rate in Butler County had increased to such an extent that he was very “likely to

contract the disease.” (Id.) White also said that his father would assist him in posting

a reasonable bond and ensuring his compliance with release conditions. (Id.).

Accordingly, on March 10, 2021, as White requested, the Court held a hearing on the

Motion. Counsel for both White and the government presented argument and the

Motion is now ripe for the Court’s decision.

                               LAW AND ANALYSIS

      The “default position of the law” is that “a defendant should be released

pending trial.” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). At the same

time, the Court must balance the law’s concern for the liberty of a potentially innocent

defendant with the need to protect the community and preserve the integrity of

judicial proceedings. Therefore, if there is no condition or combination of conditions

that will both (1) “reasonably assure the appearance of” the defendant at future

proceedings, and (2) not “endanger the safety of any other person or the community,”

a court must deny pretrial bond. 18 U.S.C. § 3142(e).

      In addition to those general background principles, there are occasions when

presumptions come into play with regard to the detention analysis. Of particular

relevance here, under § 3142(e)(3), a rebuttable presumption arises as to both factors

listed above if the judicial officer finds that “there is probable cause to believe that

the person committed” one of several listed offenses. Two such offenses are at issue

here. One is “an offense for which a maximum term of imprisonment of ten years or


                                           4
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 5 of 10 PAGEID #: 127




more is prescribed in the Controlled Substances Act.” 18 U.S.C. § 3142(e)(3)(A). The

other is “an offense under section 924(c).” 18 U.S.C. § 3142(e)(3)(B). The indictment

charges White with at least one of each. And, given that a grand jury returned the

indictment, probable cause is established. See Stone, 608 F.3d at 945. Thus, the Court

finds (and the parties do not dispute) that a presumption in favor of pre-trial

detention applies.

      That presumption, though, is not the end of the story, as the statute also

provides that the presumption is “[s]ubject to rebuttal by the person.” 18 U.S.C.

§ 1342(e)(3). In that regard, as Stone explained, the detainee’s only burden is one of

production. The burden is “not heavy,” and is satisfied if the defendant provides “at

least some evidence” showing that he does not pose a danger to the community or a

risk of flight. Stone, 608 F.3d at 945. If the defendant makes that showing, then the

government “retains the burden of persuasion.” Id. At the same time, “[e]ven when a

defendant satisfies [her] burden of production … the ‘presumption favoring detention

does not disappear entirely, but remains a factor to be considered among those

weighed by the district court.’” Id. (quoting United States v. Mercedes, 254 F.3d 433,

436 (2d Cir. 2001)). That is because the presumption is “not simply an evidentiary

tool,” but also “reflects Congress’s substantive judgment that particular classes of

offenders should ordinarily be detained prior to trial.” Id. Thus, to rebut the

presumption, as a general matter, a defendant should present “special features”

showing that his case is “outside the congressional paradigm.” Id. With that burden-

shifting framework in mind, the statute also identifies the four factors that the Court



                                          5
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 6 of 10 PAGEID #: 128




“shall … take into account” in making that detention determination: (1) “the nature

and circumstances of the offense charged”; (2) “the weight of the evidence against the

[defendant]”; (3) “the history and characteristics of the [defendant]”; and (4) “the

nature and seriousness of the danger to any person or the community” posed by the

defendant’s release. 18 U.S.C. § 3142(g).

      At the hearing, White largely sought to meet his burden of production by

highlighting certain aspects of the pending charges and his criminal record. He did

not develop an argument relating to his chances of contracting Covid-19 while

detailed in Butler County. White has therefore waived any such argument. Instead,

White first noted that he has roughly the same charges pending in state court as he

does in this case, yet the state court apparently was willing to release him on bond.

Second, he pointed out that none of the charges against him are for violent offenses.

Third, White emphasized that, although his criminal record stretches back almost

twenty years, there were significant gaps of time between convictions. Fourth, and

perhaps most importantly, White indicated that he had an upcoming doctor

appointment relating to an issue with his salivary glands that might be cancerous.

White expressed his concern that he would be unable to attend that appointment

while detained.

      The Court finds it doubtful that White can meet his burden of production based

on these arguments. The Court acknowledges that the state court was willing to

release White on bond with roughly the same charges pending against him in that

court. But it is not clear whether state law provides for a similar presumption of



                                            6
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 7 of 10 PAGEID #: 129




detention as federal law provides here. And even if it does, White offered little detail

about the state court’s reasons for its decision. The state court’s decision thus caries

little (if any) weight with this Court.

        Second, White is correct that none of the charges against him are violent taken

in isolation. But recall that White is charged with, among other things, possessing 13

guns, some in furtherance of serious drug-trafficking offenses. While these may not

be violent offenses per se, they carry a significant potential for violence. In any event,

White served nearly eight years in prison for felonious assault, which undoubtedly is

a violent offense. (See Pretrial Services Report, Doc. 14, #60). That conviction alone

gives the Court great pause about White’s potential for violence if he is released on

bond.

        Third, it is true that there are some gaps in White’s criminal record. But they

are generally few and far between. White has been charged or convicted of various

offenses (almost always drug related) on a regular basis going all the way back to

2004. During that time, his longest gap between criminal convictions was December

4, 2007 to May 4, 2017. But that gap is perhaps explained by the fact that he was

incarcerated for nearly 8 of those years, and under post-release control for roughly an

additional year. (See Id. at #60–61). A gap of criminal activity explained almost

entirely by incarceration or post-release control is not much of a gap at all.

        Fourth, the Court takes very seriously White’s concerns about being able to

attend scheduled doctor appointments, especially as they relate to a potentially pre-

cancerous condition. But the Court received assurances, both at the hearing and



                                            7
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 8 of 10 PAGEID #: 130




since, that White has received, and will continue to receive, medical attention

regarding the concerns that he raised. The Court thus finds that White does not need

to be released on bond to ensure he receives adequate medical treatment. Should that

turn out not to be the case, the Court stands ready to order appropriate relief at the

appropriate time.

       Again, given these flaws in White’s arguments, it seems unlikely that he has

met his burden of production. At the end of the day, though, the Court need not fully

answer that question. That is because the Court concludes that, even if White has

met his burden of production, a review of the 18 U.S.C. § 3142(g) factors shows that

the government also has met its burden of persuasion—at least in light of “Congress’s

substantive judgment that [the] particular class[] of offender[] [at issue here] should

ordinarily be detained prior to trial.” Stone, 608 F.3d at 945. In other words, White

has failed to show that his case is “outside the congressional paradigm” with regard

to the four identified factors.

       As for the nature and circumstances of the offense, the conduct alleged in the

Complaint is undoubtedly serious. White is charged with dealing in fentanyl and

cocaine, two drugs known to have disastrous impacts on communities across Ohio.

He is also charged with operating a drug involved premises for the purpose of

distributing a controlled substance, illegally possessing thirteen guns, and allegedly

using some of them in furtherance of drug trafficking. White’s drug charges are

serious enough on their own and almost certainly sufficient to trigger the statutory

presumption in favor of detention. What is more, they are combined with charges for



                                          8
  Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 9 of 10 PAGEID #: 131




using firearms in connection with that conduct, which itself is an independent basis

creating a presumption of detention. On top of all that is the number of guns involved.

Charges for possessing thirteen guns, while the defendant was prohibited from

possessing even one, favor detention. To be sure, at this stage, these are all merely

allegations, and White is presumed innocent. But the Court is instructed to consider

the offenses charged, see 18 U.S.C. § 3142(g)(1), and here those charges are quite

serious.

      The weight of the evidence supports that same conclusion. The officers

recovered a measurable amount of narcotics and various indicia of drug trafficking at

White’s residence during the search. Among the paraphernalia were scales, baggies,

and “cut” material that could be used to mix with narcotics, resulting in a greater

amount of drugs to sell. As mentioned, officers recovered four guns inside of White’s

home, one in his wife’s purse as she was being detained, and eight firearms, pursuant

to a separate search warrant, in a storage locker that White utilized. This seems like

strong evidence to the Court.

      Similarly, White’s personal characteristics and criminal history favor pretrial

detention. The statute instructs the Court to take account of, inter alia, the person’s

“past conduct,” his “history relating to drug or alcohol abuse,” and his “criminal

history.” 18 U.S.C. § 3142(g)(3)(A). The Court is also to consider the defendant’s

“record concerning appearance at court proceedings.” Id. All of these factors weigh

heavily against White. Again, White’s criminal history dates to 2004 with few gaps

in between, other than a lengthy period of incarceration. Many of White’s convictions



                                          9
 Case: 1:20-cr-00159-DRC Doc #: 33 Filed: 03/26/21 Page: 10 of 10 PAGEID #: 132




were for drug possession. In addition, White has been convicted of serious offenses,

including felonious assault and trafficking in cocaine. He also has a record of failing

to appear in court when required.

      For many of the same reasons, the last factor— “the nature and seriousness of

the danger to any person or the community”—likewise favors detention. When

officers arrested White, he was residing in what appeared to be drug-related

premises, armed with several firearms, and apparently had several more stashed

away in a storage locker. That is a dangerous combination. Moreover, the number of

firearms found at both the residence and storage locker (13 total, including the one

found on Klopp) also contributes to the Court’s assessment of White’s dangerousness.

      Given the presumption of detention that Congress mandates, coupled with the

information available to the Court on the four factors identified in 18 U.S.C.

§ 3142(g), the Court concludes that it cannot grant White’s Motion.

                                    CONCLUSION

      For the reasons above, the Court DENIES White’s Motion for Bond (Doc. 25).


      SO ORDERED.

 March 26, 2021
 DATE                                          DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                          10
